DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 1- 10 are pending.  
	Claims 3- 10 are withdrawn from consideration because they do not encompass the elected subject matter.  
	Claims 1 and 2 are currently under consideration.  This is the first office action on the merits of the claims.

Election/Restrictions
Applicant's election with traverse of Group I, drawn to claims 1 and 2 in the reply filed on Oct. 13, 2022 is acknowledged.  The traversal is on the ground that the inventions of Groups I- III all have the same special technical feature; and the restriction should be withdrawn.  
This is not found persuasive. Groups I-Ill lack unity of invention because even though the inventions of these groups require the technical feature of "a peptide comprising a H2 helix of a pyrin domain, wherein at least two non- consecutive amino acids of the H2 helix are covalently linked.", this technical feature is not a special technical feature as it does not make a contribution over the prior art  as evidenced by the obviousness rejection below. 
As such, unity is still deemed to be lacking, and the requirement is still deemed proper. The requirement is therefore made FINAL.
Claims 3- 10 are withdrawn as they are drawn to non-elected subject matter. 
Applicants’ election of the peptide species of SEQ ID NO: 35 – with traverse – is acknowledged. For the same reason as above, the requirement is still deemed proper and is therefore made FINAL.

Specification
	The disclosure is objected to because of the following informalities: Page 30, line 15 discloses a sequence identifier (SEQ ID NO: 41), but does not disclose the amino acid sequence corresponding with the identifier; as such, the sequence has been omitted and appears to be missing. 
Appropriate correction is required.

Nucleotide and/or Amino Acid Sequence Disclosures
Drawings
Applicant is advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. 
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825 for the reason(s) set forth in the Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. Applicant must comply with the requirements of the sequence rules (37 CFR §§ 1.821-1.825) in order to effect a complete response to this office action.
While applicants have submitted the proper sequence listing, the application is not fully in compliance because the sequences of the claims and specification require a Sequence Identifier (SEQ ID NO) for each of the recited sequences.
Specifically, the application fails to comply with CFR 1.821(d), which states:
(d)Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

The drawings are objected to because they contain amino acid sequences that require sequence identifiers. For example: Figures 1 A and B, 5, 6 A and B, 9 and 10. contain a peptide sequence of at least 4 amino acids, at least 4 of which are specifically defined. These portions of the disclosure are not intended to represent an exhaustive search of the application. Applicant is required to check the entire disclosure for any other nucleic acid or protein sequences and list them in a sequence listing and identify them with a proper SEQ ID NO. The specification and sequence listing must be amended to bring it into sequence compliance. For any response to this office action to be fully compliant, the response has to bring the application in compliance with sequence rules. The claims/specification must be amended to be consistent with 37 CFR 1.821 (d).
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on Feb. 16, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over STEHLIK US 2016/0354437 A1, Pub: Dec. 8, 2016; in view of, VAJJHALA et al., Journal of Biological Chemistry, Pub: Dec. 7, 2012; RAO et al., PLOS ONE, Pub: Mar. 2013, and WALENSKY, WO 2012/142604 A2, Pub: Oct. 18, 2012. 
	Regarding claims 1 and 2, STEHLIK claims (and teaches) POP1 peptides (having 13 amino acids) comprising less than 100%, but greater than 70% sequence identity with a portion of POP1 (SEQ ID NO: 11, Fig. 1(b)). (Claim 12; [0089]). 
	STEHLIK also teaches intended effects of administration of POP1 peptides including: inflammasome inhibition, inhibition of cytokine production, and blocking signaling from NLRs. ([0092]). STEHLIK also teaches that POP1 mediates ASC-ASC oligomerization and prevents inflammasome assembly. ([0085]); and Co-expression of POPI with ASC and NLRP3 strongly reduced the binding of ASC with NLRP3 and that POP1 can directly prevent ASCPYD polymerization. ([0150]). 
	Instant SEQ ID NO: 40 (unclaimed) has 100% local similarity to amino acids 18- 30 of POP1; and the elected species, instant SEQ ID NO: 35, has 84.6% local similarity to amino acids 18- 30 of SEQ ID NO: 11 [Glu-19 and Phe-23 have been replaced with (S)-2-(4-pentenyl)alanine, to enable an olefin metathesis reaction to produce a stapled peptide]. 
	STEHLIK does not teach a stapled H2 helix. 
	VAJJHALA et al. discloses the ASCPYD homodimer interface (ASC-ASC of STEHLIK) comprising Glu-18, Lys-21, Lys-22, Leu25, and Lys-26 of the H2 alpha-helix; which is conserved in both POP1 and ASC. (FIGURE 5; p. 41737, Col. 1). Further, VAJJHALA et al. teaches that the H2 helix of both POP1 and ASC have a conserved lysine residue which interacts with a conserved Glutamic acid (Glu-13), and two aspartic acid residues (D-48 and D-51), required for the ASC-ASC/ ASC-POP1 dimers. VAJJHALA et al. also discloses that ASC-ASC dimerization promotes ASC-NLRP3 interactions, supporting the teaching of STEHLIK and the importance of the POP1 H2 alpha-helix’s role in ASC-ASC mediation of downstream inflammasome function (whole document; p.41740, Col. 2). 
	RAO et al. discloses a method of optimizing helical peptides, wherein the systematic shortening of known epitopes is combined with I, I + 4 helix inducing constraints and positioning of unnatural amino acids. RAO et al. teaches that the resulting short, water-stable, alpha-helical peptides are resistant to proteolytic degradation in serum and have increased specificity to the target. (whole document; abstract).
	WALENSKY discloses a method of iterated i, 1 + 4 single staple scanning technique using the non-natural amino acids, including (S)-2-(4-pentenyl)alanine. (p. 5). WALENSKY teaches that the resulting hydrocarbon-stapled alpha-helical peptides are expected to display excellent proteolytic, acid, and thermal stability, restore the native helical structure of the peptide, possess superior pharmacokinetic properties compared to the corresponding unmodified peptides, and be highly effective in binding (Abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art, to combine the peptides of STEHLIK, ready for improvement, with the teachings of RAO et al. (sequence shortening and stapling of helix epitopes), VAJJHALA (Glu-18, Lys-21, Lys-22, Leu25, and Lys-26 of the H2 alpha-helix’s importance in inflammasome mediation by ASC-ASC/ ASC-NRLP3 binding conserved targets), and the iterated hydrocarbon stapling technique of WALENSKY. 
	One of ordinary skill in the art applying these teachings would have had a high expectation of developing a peptide comprising 13 amino acids of POP1, wherein the H2 helix was stapled by olefin metathesis reaction, and wherein the H2 amino acids of the greatest importance in ASC-ASC homodimerization (Glu-18 – Lys-26) were conserved (e.g., instant SEQ ID NO: 35). The artisan would have a high expectation that the peptide resulting from these optimization techniques would act as a competitive inhibitor of inflammasome oligomerization, thereby maintaining the ability to inhibit inflammasome activity – as required by the peptides of STEHLIK – at the time of filing. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 
	Thus, claims 1 and 2; in view of the species election, are obvious over the prior art. 

Conclusion
Summary of Claims:  Claims 1 and 2 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658